COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-121-CV


IN THE INTEREST OF S.R.K., J.R.K.,
AND J.N.K., CHILDREN


                                   ----------

            FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                   ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     On October 13, 2008, we denied appellant Michelle Kevetter’s second

“Motion For Extension Of Time For Filing Brief.”   We notified appellant on

November 4, 2008, that her brief had not been filed as required by Texas Rule

of Appellate Procedure 38.6(a). Tex. R. App. P. 38.6(a). We further notified

appellant that, in accordance with Tex. R. App. P. 42.3(b), this case may be

dismissed for want of prosecution unless appellant or any party desiring to

continue this appeal filed with the court on or before November 14, 2008, a


     1
         … See Tex. R. App. P. 47.4.
response reasonably explaining the failure to timely file a brief. See Tex. R.

App. P. 38.8(a)(1). We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b).


                                                PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: December 18, 2008




                                      2